Citation Nr: 1315978	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  06-39 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 18, 1998 rating decision that failed to address whether the Veteran was entitled to a grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 Memorandum Decision of the U. S. Court of Appeals for Veterans Claims (Court).  In March 2011, the Court affirmed the Board's April 2009 decision which denied an earlier effective date prior to October 22, 2001 for the grant of TDIU.  However, the Court remanded for consideration a motion for revision of a May 18, 1998 final Regional Office (RO) decision based on clear and unmistakable error (CUE).  

In September 2011, the Board remanded the issue of entitlement to an effective date earlier than October 22, 2001 for the grant of a TDIU back to the RO for consideration of the CUE claim.  The issue on appeal before the Board in September 2011 should have been styled as whether there was CUE in a May 18, 1998 rating decision that failed to address whether the Veteran was entitled to a grant of a TDIU as the earlier effective date claim had been denied by the Board and affirmed by the Court.  The only issue remanded back by the Court was the CUE claim.  Thus the issue on the title page has been changed to reflect this.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In its September 2011 remand, the Board directed that the RO adjudicate the Veteran's motion for revision of the May 1998 rating decision on the basis of CUE.  In January 2013, the RO promulgated a supplemental statement of the case which included the issue of whether there was CUE in a May 18, 1998 rating decision that failed to address whether the Veteran was entitled to a grant of a TDIU.  The RO also included in the January 2013 supplemental statement of the case the issue of entitlement to an earlier effective date for the grant of TDIU prior to October 22, 2001.  

The Board finds error in the RO's January 2013 actions for two reasons.  First, the issue of entitlement to an earlier effective date prior to October 22, 2001 for the grant of a TDIU was not before the RO at that time as the issue had been denied by the Board in the 2009 decision and the denial was affirmed by the Court in the March 2011 Memorandum Decision.  This issue is no longer on appeal and should not have been addressed by the RO. 

The Board finds error in the RO's January 2013 action using a supplemental statement of the case to inform the Veteran of an initial determination by the RO.  The Board finds that, because the initial adjudication of the Veteran's CUE claim cannot take place in a supplemental statement of the case, remand is required for the RO to issue a rating decision addressing his claim of CUE.  See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing that a supplemental statement of the case is appropriate for readjudicatory purposes but stating that "section 19.31(a) confirms that the SSOC may not announce decisions on issues not previously addressed in a preceding SSOC."); 38 C.F.R. § 19.31(a) (2012) (In no case will a supplemental statement of the case be used to announce decisions on issues not previously addressed in the statement of the case . . .).  Further, in the absence of an initial adjudication by the RO and a notice of disagreement by the Veteran on such an adjudication, the Board lacks jurisdiction to consider the Veteran's CUE allegations in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006).

Accordingly, the case is REMANDED for the following action:

Issue a rating decision on whether there was CUE in a May 18, 1998 rating decision that failed to address whether the Veteran was entitled to a TDIU.  The Veteran should be notified of this decision and of his appellate rights.  If the Veteran perfects an appeal, then the case should be returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


